Citation Nr: 1109861	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a neck disability.
	
2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to an initial rating greater than 40 percent for a lumbosacral spine disability, to include a separate rating for neurological manifestations of that disability.

4.  Entitlement to an initial rating greater than 10 percent for left knee arthritis.

5.  Entitlement to a disability rating greater than 10 percent for recurrent subluxation of the left knee.

6.  Entitlement to a disability rating greater than 10 percent for right knee arthritis based upon limitation of flexion.

7.  Entitlement to an initial disability rating in excess of 30 percent for right knee arthritis based upon limitation of extension. 

8.  Entitlement to an effective date earlier than October 17, 2009, for the award of service connection for right knee arthritis and the assignment of a 30 percent disability rating.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to an effective date earlier than July 6, 2004, for the grant of service connection for recurrent subluxation of the left knee.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted the Veteran's claims of service connection for a lumbosacral spine disability (characterized as degenerative disc disease L4-5), assigning a 40 percent rating, and for left knee arthritis, assigning a 10 percent rating.  In an April 2005 rating decision, the RO assigned a separate 10 percent rating for recurrent subluxation of the left knee.  

This matter also is on appeal of a June 2007 rating decision in which the RO denied the Veteran's claims of service connection for neck and left ankle disabilities.  This matter further is on appeal on a March 2009 rating decision in which the RO denied the Veteran's claims for a disability rating greater than 10 percent for right knee arthritis.  

The appeals with respect to the disability rating and effective date for right knee arthritis based upon limitation of extension, currently rated as 30 percent disabling effective October 17, 2009, arose from a February 2010 rating decision.  Although the Veteran initially requested a Travel Board hearing, he subsequently withdrew this request in November 2010.  See 38 C.F.R. § 20.704 (2010).

The Board notes that in July 2007 the Veteran first disagreed with the effective date assigned in an April 2005 rating decision for service connection and a 10 percent rating for recurrent subluxation of the left knee.  In March 2009 the RO adjudicated this "freestanding" claim for an earlier effective date.  This claim was a "freestanding" claim since the Veteran did not perfect an appeal of the April 2005 rating decision that assigned the disputed effective date.  See April 17, 2008 notification letter from the RO to the Veteran.  Hence, the April 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Where a decision assigning an effective date is final, only a request for revision based on CUE can result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  Accordingly, the Board does not have jurisdiction over, and cannot adjudicate, the effective date issue with respect to recurrent subluxation of the left knee.

The record indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The TDIU claim and the appeals with respect to the disability rating and effective date for right knee arthritis based upon limitation of extension, currently rated as 30 percent disabling effective October 17, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's current neck disability, which manifested first several decades after his service separation, is not related to active service.

2.  The competent evidence shows that the Veteran does not experience any left ankle disability which could be attributed to active service.

3.  The competent evidence shows that the Veteran's service-connected lumbosacral spine disability is orthopedically manifested by, at worst, severe limitation of motion of the thoracolumbar spine with forward flexion limited to 30 degrees.

4.  There is evidence of right nerve root involvement along the L4-5 dermatomes manifested by decreased sensation of the right lower leg without motor weakness or additional neurologic disability due to his service-connected lumbar spine disorder.

5.  The competent evidence shows that the Veteran's service-connected left knee arthritis manifested by limitation of flexion is manifested by, at worst, complaints of pain without limitation of flexion to 30 degrees or more.

6.  The competent evidence shows that the Veteran's service-connected right knee arthritis based upon limitation of flexion is manifested by, at worst, complaints of pain without limitation of flexion to 30 degrees or more.

7.  The competent evidence shows that the Veteran's service-connected recurrent subluxation of the left knee is, at worst, slightly disabling.

8.  An April 2005 rating decision granted entitlement to service connection for recurrent instability of the left knee, effective July 2004.  In the absence of an appeal the April 2005 rating decision is final.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A left ankle disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for an initial rating greater than 40 percent for orthopedic manifestations of a service-connected lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5292 (2002); 38 C.F.R. § 4.71a DC 5242 (2003).

4.  The criteria are met for a separate 10 percent rating for findings equivalent to mild, incomplete paralysis of the sciatic nerve on the right. 38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 4.124, Diagnostic Codes 8520 (2010).

5.  The criteria for an initial rating greater than 10 percent for service-connected left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2010).

6.  The criteria for a disability rating greater than 10 percent for service-connected right knee arthritis based upon limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2010).

7.  The criteria for a disability rating greater than 10 percent for service-connected recurrent subluxation of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2010).

8.  The April 2005 rating decision is final, and the current appeal provides no basis for the Board to assume jurisdiction of a claim of entitlement to an effective date earlier than July 6, 2004, for the grant of service connection for recurrent subluxation of the left knee with a 10 percent rating.  38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7105(a), (b)(1) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.302 (2010).

9.  The criteria for dismissal of an appeal due to the failure to allege a specific error of fact or law in the determination being appealed have been met as concerns the claim for an earlier effective date.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.200, 20.201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Veteran's service connection claims for neck and left ankle disabilities, the Board notes that, in a letter issued in March 2007, VA notified the appellant of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The March 2007 letter informed the appellant to submit medical evidence relating the claimed neck and left ankle disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  With respect to the Veteran's higher rating claims for the right knee, the Board notes that, in a letter issued in December 2008, VA notified the appellant of the information and evidence needed to substantiate and complete the increased rating claim for arthritis, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The December 2008 letter informed the appellant to submit medical evidence showing that his service-connected bilateral knee disabilities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).
      
As will be explained below in greater detail, the evidence does not support granting service connection for neck or left ankle disabilities.  The evidence also does not support granting increased ratings for right knee arthritis or for recurrent subluxation of the left knee.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the March 2007 and December 2008 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's higher initial rating claims for a lumbosacral spine disability and for left knee arthritis, the Board notes that all of these claims are  "downstream" elements of the RO's grant of service connection for these disabilities in the currently appealed rating decisions issued in June 2004.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In April 2002 and in January 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to the Veteran's service connection claims for neck and left ankle disabilities, the March 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in June 2007.  With respect to the Veteran's increased rating claims for right knee arthritis and for recurrent subluxation of the left knee, the January 2005 and November and December 2008 VCAA notice letters were issued prior to the currently appealed rating decisions issued in April 2005 and in March 2009.  With respect to the Veteran's higher initial rating claims for a lumbosacral spine disability and for left knee arthritis, the April 2002 and January 2005 VCAA notice letters were issued prior to the currently appealed rating decision in June 2004.  

Finally, with respect to the Veteran's earlier effective date claim, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Given the foregoing, the Board finds that the Veteran has received timely notice with respect to all of his currently appealed claims.  Accordingly, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision issued in June 2004 was fully favorable to the Veteran on the issues of service connection for a lumbosacral spine disability and for left knee arthritis, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's service connection claims for neck and left ankle disabilities, the Veteran has requested remand for the purpose of obtaining VA examinations and medical opinions.  His attorney reports that "the Veteran has suffered from a continuity of symptomatology" from service to the present, but the Veteran's lay statements do not reveal specific reports of continuity of symptomatology within his own observation.  To the contrary, the Veteran asserted in his July 2004 claim that his neck problems began in May 2002, many years after his separation from service in 1968.  He also asserted in his appeal that his neck and ankle disabilities may be due to other service-connected disabilities.  Thus, the Board finds that there is no evidence, other than the Veteran's very general statements, which indicates that either of these disabilities may be associated with service or a service-connected disability.  Further, the Veteran has not provided lay statements which describe any continuity of symptomatology with respect to the neck or ankle.  With respect to the Veteran's statements, he is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  

Thus, the Board finds that an examination is not required even under the low threshold of McLendon.  With respect to the Veteran's increased rating claims for right knee arthritis and for recurrent subluxation of the left knee, and with respect to the Veteran's higher initial rating claims for a lumbosacral spine disability and for left knee arthritis, the Board notes that the Veteran has been provided with VA examinations which address the current nature and severity of these service-connected disabilities.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he injured his left ankle in service so service connection for a left ankle disorder is warranted.  He appears to contend that his neck problems began in 2002, which would argue against service incurrence.  Through his attorney, he has also argued that these disabilities may be secondary to service-connected disabilities.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Secondary service connection is available where a service- connected disability directly caused another disability and where a service-connected disability has aggravated a non- service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a neck disability.  His service treatment records are completely silent for any complaints of or treatment for a neck disability at any time during active service.  The Veteran also denied any relevant medical history at his enlistment and separation physical examinations and clinical evaluation was normal at both of these examinations.  The post-service medical evidence shows that, following his service separation in May 1968, the Veteran first complained of neck pain on VA outpatient treatment in September 2003, or more than 35 years later.  The Veteran reported in his July 2004 claim for benefits that his neck problems began in May 2002.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which shows that he currently experiences any neck disability which could be attributed to active service or a service-connected disability.  Accordingly, the Board finds that service connection for a neck disability is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left ankle disability.  The Veteran's service treatment records show that, in March 1968, approximately 2 months prior to his discharge from active service in May 1968, the Veteran complained that he twisted his left ankle playing basketball.  Physical examination showed swelling below the lateral malleolus and a full range of motion.  The Veteran's service treatment records, to include his separation physical examination completed in April 1968, otherwise are completely silent for any complaints of or treatment for a left ankle disability at any time during active service.  The Veteran's April 1968 separation physical examination, completed approximately 1 month after his in-service left ankle injury, shows that he did not report any relevant in-service medical history of a left ankle disability and no relevant findings were noted on clinical evaluation.  

The Board notes that, following the Veteran's service separation in May 1968, his post-service medical records are completely silent for any complaints of or treatment for a left ankle disability.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which shows that he currently experiences any left ankle disability which could be attributed to active service or a service-connected disability.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  Absent evidence of current left ankle disability, the Board finds that service connection for a left ankle disability also is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (concerning mental illness).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the Veteran's attorney has asserted that his symptoms of neck and left ankle disabilities have been continuous since service.  However, the record does not contain lay statements from the Veteran reporting continuity of symptomatology.  The record does not contain specific observations of the Veteran with respect to his neck and left ankle symptomatology.  The Veteran has not made any specific allegations with respect to continuity of symptomatology or with respect to the relationship between his claimed disorders and service or a service-connected disability.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the Veteran experienced continuous symptoms of neck and left ankle disabilities after service separation or that he has neck or ankle disabilities that are related to service or a service-connected disability.  

Further, to the extent that the Veteran or his attorney relate his current reports of neck and left ankle problems to service or a service-connected disability, the Veteran and his attorney are not competent to make these types of statements which require medical expertise.  This is so because internal joint and nerve problems, like ankle and neck problems, are complex and do not have "unique and readily identifiable features" that are "capable of lay observation."  Questions of identification and causation require medical diagnostic testing like X-rays and medical professionals to identify.  See Woehlaert, 21 Vet. App. at 456; Clemons, 23 Vet. App. at 1.

To the extent that the Veteran's minimal statements are competent, the Board finds that they are not credible because they are self-serving.  these accounts are not credible as they are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  To the extent that the Veteran contends that he had had continued symptoms of neck and left ankle disabilities since active service, his statements in this regard are inconsistent as he noted in his July 2004 application for compensation that his neck problems began in 2002.  Further, his statements are inconsistent with the other evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of neck or left ankle disabilities.  Specifically, the service separation examination report reflects that the Veteran was examined and his neck and lower extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted above, the post-service medical evidence does not reflect complaints or treatment related to a neck disability for several decades following active service.  The post-service medical evidence also does not reflect any complaints or treatment related to a left ankle disability.  The Board again emphasizes the multi-year gap between discharge from active duty service (1968) and initial reported symptoms related to a neck disability in approximately 2003 (nearly a 35-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of orthopedic complaints since discharge from service, including bilateral knee disabilities and a lumbosacral spine disability.  Significantly, during that treatment, when he specifically complained of other orthopedic problems, he never reported complaints related to the neck or left ankle.  The Board notes further that, when the Veteran sought to establish medical care with VA after service in 2002, he did not report the onset of neck or left ankle symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  See Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran also did not claim that symptoms of his neck and left ankle disabilities began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating for Right Knee Arthritis with Limitation of Flexion 

The Veteran contends that his service-connected right knee arthritis with limitation of flexion and recurrent subluxation of the left knee are both more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected right knee arthritis with limitation of flexion currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5260 (traumatic arthritis rated as limitation of flexion).  38 C.F.R. § 4.71a.  The next higher, 20 percent rating under Diagnostic Code 5260 requires flexion limited to 30 degrees, and the highest schedular rating under this Diagnostic Code, 30 percent, requires flexion limited to 15 degrees.
 
The Veteran's service-connected recurrent subluxation of the left knee currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257 (other knee impairment).  See 38 C.F.R. § 4.71a, DC 5257.  The next higher, 20 percent, rating is assigned for moderate recurrent subluxation or lateral instability.  A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board notes that the Veteran's right knee is separately service-connected for limitation of flexion, limitation or extension, and instability, and that his left knee is separately service-connected for limitation of flexion and instability.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of flexion.  It is noted that the issue of a higher rating for right knee arthritis under the Diagnostic Code for limitation of extension is remanded, below.

The Board finds that the preponderance of the evidence is against assigning a disability rating greater than 10 percent for the Veteran's service-connected right knee arthritis manifested by limitation of flexion.  This is so because the preponderance of the evidence is against a finding of limitation of flexion to 30 degrees or more.  May 2004 VA examination showed flexion to 100 degrees with pain only on extremes of motion.  A 2005 VA examination showed range of flexion to 120 degrees with pain throughout.  A 2008 VA examination revealed range of motion testing of the right knee showed flexion to 110 degrees with pain occurring at 90 degrees.  A 2009 VA examination report showed flexion to 90 degrees with pain occurring at 60 degrees.  Thus, the preponderance of the evidence shows that the Veteran's pain-free range of flexion significantly exceeds 30 degrees.

The competent evidence shows that the Veteran's service-connected right knee arthritis is manifested by, at worst, tenderness to palpation, locking, crepitus, and limitation of motion due to pain, fatigue, and lack of endurance.  There is no indication of occasional incapacitating exacerbations due to the Veteran's service-connected right knee arthritis such that a disability rating greater than 10 percent is warranted.  See 38 C.F.R. § 4.71a, DC 5010 (2010).  

On VA examination in May 2004, the Veteran's complaints included frequent right knee stiffness and locking.  He reported that he had been using a right knee brace on a regular basis "for quite some time but even then has difficulty bearing weight."  He also reported using a cane for ambulation for the previous 11/2 years.  He could not ambulate more than 20 feet without a can or more than 1 block with a cane.  He also had difficulty with his activities of daily living because he could not take out heavy trash although he still could drive a car.  The Veteran stated that he had undergone right knee arthroscopic surgery in 1989.  Physical examination showed a normal gait and posture with short ambulation.  Physical examination of the right knee showed diffuse tenderness with slight swelling, crepitus, limited range of motion due to pain at extreme ranges of motion, no additional limitation of motion due to the DeLuca criteria, and no ankylosis.  Range of motion testing of the right knee showed flexion to 100 degrees and extension to -5 degrees.  X-rays of the right knee showed moderately advanced osteoarthritic changes involving the patellofemoral joint and the tibiofemoral joint with narrowing of the tibiofemoral joint space.  The diagnoses included status-post right knee meniscectomy secondary to right knee injury with residuals of scars, arthritis, tenderness, swelling, and limited range of motion.

On VA examination in April 2005, the Veteran's complaints included constant right knee pain which was worse with movement.  He had difficulty with prolonged standing, walking, climbing stairs, and an inability to kneel, squat, run, or jump.  His pain was relieved temporarily by changing positions, using a cane, and by taking Vicodin once a week.  Physical examination of the right knee showed mild swelling, crepitation with slight recurrent subluxation without locking pain, joint effusion, and no ankylosis.  Range of motion testing of the right knee showed flexion to 120 degrees and extension to -5 degrees with pain all throughout the range of motion.  The Veteran also has fatigue, weakness, lack of endurance, and incoordination, although pain had the major impact on function.  There was wearing out on the lateral heel portions of both shoes.  The Veteran also required a cane to walk.  Physical examination showed a normal posture and a slow gait that sometimes was limping because of his joint pain.  The VA examiner concluded that the Veteran would have difficulty with prolonged standing, walking, climbing stairs, frequent bending, or lifting.  The diagnoses included right knee medial meniscectomy with persistent symptoms of arthritis.

The Veteran received several injections in to his right knee in 2006.  For example, on VA outpatient treatment in June 2006, the Veteran rated his right knee pain as 4/10 on a pain scale (with 10/10 being the worst pain).  He denied any mechanical symptoms.  Physical examination showed painful crepitus and 8 millimeters (mm) of varus laxity, and a full, active range of motion.  X-rays showed tricompartment disease changes.  The diagnosis was right knee osteoarthritis.  

In August 2006, the Veteran reported improvement in his right knee symptoms following a series of Hyalgan injections with increased daily activity.  Physical examination showed mild swelling, tenderness to palpation, a full, active range of motion, and a mild pivot shift.  X-rays taken in May 2006 were reviewed and showed advanced degenerative changes of the right knee and patellofemoral joint and increased medial and lateral tibiofemoral joint space narrowing evident.  The diagnosis was right knee osteoarthritis status-post Hyalgan injections with improvement in symptoms.

On VA examination in January 2008, the Veteran's complaints included right knee stiffness and decreased range of motion, painful swelling, a lack of endurance, frequent locking, and easy fatigability.  He denied any heat, redness, giving way, and dislocation.  He rated his pain as 8/10 on a pain scale (with 10/10 being the worst pain).  His pain was elicited by physical activity and relieved by rest.  Physical examination showed posture within normal limits and an abnormal gait with a limp favoring the right leg.  The Veteran required a cane for ambulation because of support of the right knee.  Physical examination of the right knee showed edema, effusion, and guarding, but no weakness, tenderness, redness, heat, or subluxation.  Range of motion testing of the right knee showed flexion to 110 degrees with pain occurring at 90 degrees, and extension to 0 degrees with pain occurring at 5 degrees.  The Veteran's right knee joint function was limited additionally by pain, fatigue, and lack of endurance with pain having the major functional impact.  The Veteran's right knee joint function was not limited additionally by weakness or incoordination.  The Veteran's right knee was stable on anterior and posterior cruciate ligaments and medial and lateral collateral ligaments.  The medial and lateral meniscus test of the right knee was abnormal with a slight degree of severity.  The VA examiner stated that the Veteran's right knee disability had a moderate to severe impact on his daily activity and he needed to avoid kneeling, stooping, climbing, crawling, heavy lifting and carrying, and prolonged standing and walking.  The diagnosis was status-post meniscus tear, right knee, with degenerative changes.

On VA examination in October 2009, the Veteran's complaints included right knee weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, pain, and dislocation.  He denied experiencing heat, redness, deformity, drainage, effusion, or subluxation.  He reported experiencing flare-ups of right knee pain as often as 6 times a day with each flare-up lasting for 30 minutes.  He rated his right knee pain as 8/10.  The flare-ups were precipitated by physical activity and alleviated by rest.  During flare-ups, he experienced difficulty with standing, sitting, walking, and limitation of motion of the joint which he described as an inability to bend, kneel, squat, or stoop down.  He reported difficulty with prolonged walking or standing.  He denied experiencing any incapacitation due to his service-connected right knee disability.  Physical examination showed a normal posture, an antalgic gait, and an unsteady walk due to a limp of the right lower extremity.  The Veteran required a brace on the right knee and a cane for ambulation used to support the right knee for walking.  He did not require any other assistive devices.  Physical examination of the right knee showed tenderness, heat, and guarding of movement, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, deformity, malalignment, drainage, or subluxation.  There was locking pain and crepitus in the right knee but no ankylosis or genu recurvatum.  Range of motion testing of the right knee showed flexion to 90 degrees with pain occurring at 60 degrees, extension to -20 degrees with pain occurring at -45 degrees.  Repetitive range of motion testing was possible to 90 degrees of flexion and to -20 degrees of extension.  There was no additional limitation of motion in the right knee.  The right knee joint function was limited additionally by pain, fatigue, weakness, and lack of endurance after repetitive use with pain having the major functional impact.  The Veteran's right knee was stable in all ligaments.  The VA examiner concluded that the Veteran's prior right knee diagnosis had progressed with decreased range of motion due to pain.  The diagnosis was scar, status-post arthroscopic surgery with right knee arthritis due to trauma.

The Board acknowledges the Veteran's continuing complaints of right knee pain and findings like that of the 2005 and 2008 examiners that the Veteran has difficulty with prolonged standing, walking, climbing stairs, frequent bending, or lifting.  However, 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  This is so because, while the 2004 VA examiner noted complaints of pain, he specifically concluded that there was no additional limitation of motion due to the DeLuca criteria.  In this regard, the Board notes that the Veteran is being compensated at a 30 percent rating for limitation of extension of the same knee which rating also takes into consideration the DeLuca factors.  Compensating the Veteran twice for the same symptoms is precluded by 38 C.F.R. § 4.14.  Thus, that the 10 percent rating takes into consideration the Veteran's complaints of pain, and the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating. See DeLuca, 8 Vet. App. at 204-07.

Increased Rating for Left Knee Recurrent Subluxation

The Board also finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for recurrent subluxation of the left knee.  The competent evidence shows that the Veteran experiences, at worst, slight recurrent subluxation in the left knee (as seen on VA examination in April 2005).  On VA examination in April 2005, the Veteran's complaints included constant left knee pain with any movement, especially on prolonged walking or climbing stairs.  He was unable to kneel, squat, run, or jump.  He was using a knee brace, cane, and Vicodin as needed.  Physical examination of the left knee showed crepitation with slight recurrent subluxation without locking pain.  The Veteran denied experiencing any left knee subluxation, and none was found on physical examination of the left knee, on VA examination in April 2007.  The VA examiner stated that the Veteran's main functional limitation was from low back pain.  No left knee subluxation was found and all of the Veteran's left knee ligaments were stable on subsequent VA examinations in January 2008 and in October 2009.  Although the Board acknowledges the Veteran's continuing complaints of left knee pain which he attributes to his service-connected recurrent subluxation of the left knee, the competent evidence shows that, at worst, he experiences slight recurrent subluxation.  More recent VA examinations have shown that, in fact, the Veteran experiences no left knee subluxation at all.  DC 5257 requires at least moderate recurrent subluxation or lateral instability for a higher 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5257 (2010).  Accordingly, the Board finds that the criteria for a disability rating greater than 10 percent for service-connected recurrent subluxation of the left knee are not met.  Id.

Higher Initial Rating for a Lumbosacral Spine Disability

The Veteran also contends that his service-connected lumbosacral spine disability and his service-connected left knee arthritis are more disabling than currently evaluated.  

In addition to the laws and regulations governing increased ratings (as discussed above), where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected lumbosacral spine disability currently is evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5292 (limitation of motion of lumbosacral spine).  The Board notes parenthetically that DC 5292 was re-numbered to DC 5242 when the rating criteria for evaluating spine disabilities were revised (as discussed below).  See 38 C.F.R. § 4.71a, DC 5242.

VA revised the criteria for evaluating the spine twice during this appeal.  (effective September 23, 2002 and September 26, 2003, respectively).  The Veteran is not entitled to ratings under the revised criteria prior to their effective dates.

From September 23, 2002, lumbar disc could be rated either based on a combination of neurologic and orthopedic symptoms or based on incapacitating episodes (whichever method was more favorable).  From September 26, 2003, lumbar disc disease may be rated either based on incapacitating episodes or under the General Formula for rating disabilities of the spine.

Under DC 5292 a maximum 40 percent rating was warranted for severe limitation of motion.  See 38 C.F.R. § 4.71a, DC 5292 (effective before September 26, 2003).  However, as 40 percent is the maximum rating under Code 5292 for limitation of motion of the lumbar spine, an increased rating under the guidance of DeLuca is not applicable for the lumbar spine disability under 5292, and would not result in a rating in excess of 40 percent disabling.  Where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Prior to September 23, 2002, the Veteran's low back disability could also be rated as intervertebral disc syndrome, warranting a 60 percent rating where pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief. 38 C.F.R. § 4.71a, Code 5293 (2002).  However, the preponderance of the evidence is against a finding of pronounced intervertebral disc syndrome prior to September 23, 2002.  The Veteran's contentions and the preponderance of the medical evidence are against a finding of absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief prior to 2005.

As noted, effective September 23, 2002, the Veteran's low back disability could be rated by combining separate ratings for neurologic and orthopedic symptoms or by assessing the duration of incapacitating episodes over the last 12 months.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes an incapacitating episode is defined as a period of bedrest prescribed by a physician and treatment by a physician.  See Note 1 following Diagnostic Code 5243.  A higher rating is not warranted under the new regulations using the incapacitating episodes criteria as the Veteran indicated he has not had any periods of bedrest prescribed by a physician.

Effective September 26, 2003, the revised criteria for Code 5243 (Intervertebral Disc Syndrome), provide that intervertebral disc syndrome is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The General Formula provides for a 50 percent (the next higher) rating when there is unfavorable ankylosis of the entire thoracolumbar spine.  The preponderance of the evidence clearly shows that the Veteran's thoracolumbar spine is not ankylosed.  The April 2007 VA examiner found significant movement in the spine; therefore, the Veteran does not have ankylosis of the spine.  Consequently, there is no basis for a higher rating under the General Formula.

For these reasons, a rating in excess of 40 percent is not warranted for the service-connected lumbosacral spine disorder.   The competent evidence shows that the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, severe limitation of motion with forward flexion limited to at most 30 degrees with pain.  

The post-service medical evidence shows that, on VA x-rays of the lumbosacral spine taken in March 2002, there was mild diffuse spondylosis in the lumbar spine with mild discogenic disease at L4-5.  VA magnetic resonance imaging (MRI) scan of the lumbosacral spine taken in May 2003 showed mild facet hypertrophy causing mild left neuroforaminal stenosis at L5-S1, no significant spinal stenosis, a geographic lesion in the L5 vertebral body which was compatible with a hemangioma or lipoma, and normal vertebral body alignment.  

The Veteran had VA outpatient rehabilitation in 2003 for treatment of myofascial low back pain.  In February 2003, the Veteran's complaints included right low back pain aggravated by prolonged sitting or standing or climbing stairs.  Physical examination of the lumbar spine showed he could bend to touch his mid-shin but was unable to deep knee squat secondary to pain.  Straight leg raising was positive at 75 degrees on the right.  The diagnoses included myofascial low back pain.

VA electromyograph (EMG) in March 2003 suggested a possible right lower lumbar paraspinal posterior nerve root irritation versus a right lower lumbar motor radiculopathy.

On VA outpatient rehabilitation in September 2003, it was noted that the Veteran was independent with back stabilization exercises.  Physical examination showed minimal tenderness to palpation over the lower spinous processes and paraspinal muscles, minimal paraspinal muscle spasm, and negative straight leg raising bilaterally.  The assessment included low back pain due to lumbar degenerative joint disease and secondary myofascial back pain.  

In December 2003, the Veteran complained that his back pain was "the worst."  He only could walk 1-2 blocks.  It was noted that he had failed a TENS trial.  Physical examination of the back showed tenderness to palpation over the central lower lumbar spine from L4-5, minimal paraspinal muscle spasm, 5/5 strength of the left lower extremity, and 4/5 strength of the right lower extremity due to exacerbation of right knee pain, intact sensation, seated straight leg raising negative bilaterally, and supine straight leg raising positive on the right at 30 degrees.  The assessment was unchanged.

On VA examination in May 2004, the Veteran reported that, because of his right knee pain, he developed low back pain approximately 4 years earlier.  His low back pain radiated down his right lower extremity and up to the lower neck area.  He described his low back pain as constant, aching or sharp, and rated it as 8/10 on a pain scale (with 10/10 being the worst pain).  He reported being treated with a TENS unit for his back with improvement for a short period of time.  He denied any bowel or bladder incontinence.  He also denied any physician-prescribed bed rest within the previous year.  Physical examination of the thoracolumbar spine showed tenderness over the entire lumbar spine in the midline and paralumbar region with bilateral paralumbar muscle spasm, negative straight leg raising, and no evidence of intervertebral disc syndrome (IVDS).  Range of motion testing of the thoracolumbar spine showed flexion to 30 degrees, extension to 10 degrees, right lateral bending to 20 degrees, left lateral bending to 25 degrees, right rotation to 30 degrees, and left rotation to 25 degrees.  Range of motion was limited because of pain at extreme ranges of motion but not limited additionally by fatigue, weakness, lack of endurance, or incoordination.  X-rays of the lumbar spine showed very mild disc degeneration at L4-5.  The VA examiner opined that the Veteran's low back condition was more likely than not related to his chronic right knee condition.  The diagnoses included lumbar degenerative disc disease at L4-5.

On VA outpatient treatment later in May 2004, the Veteran reported that he was doing well.  He rated his low back pain as 5-9/10 (with 10/10 being the worst pain).  Physical examination showed he ambulated with a cane, intact sensation, seated straight leg raising negative bilaterally, supine straight leg raising positive on the right at 30 degrees.  The assessment included degenerative joint disease of the lumbosacral spine with resultant mechanical low back pain.  Range of motion of the spine was flexion to 45 degrees.

In January 2005, the Veteran complained of low back pain radiating to the right leg down to the right ankle.  His low back pain was worse on activity, especially ascending and descending stairs.  Physical examination of the back showed a good range of motion with flexion but increased pain, limited range of motion with extension and worse pain than with flexion, and mild point tenderness along the lower cervical and lower lumbar regions.  The assessment included radiculopathy of the right lower extremity

On VA examination in April 2005, the Veteran's complaints included constant low back pain which radiated down to both knees and feet and up to the shoulders and neck like an aching pain.  He rated his low back pain as 7-8/10.  His pain was elicited by physical activity or came by itself.  His low back pain was relieved temporarily by changing positions, using a cane, and by taking Vicodin once a week.  He denied any physician-prescribed bed rest.  Physical examination of the thoracolumbar spine showed no muscle spasm or tenderness, no radiation of pain on movement, negative straight leg raising bilaterally, no ankylosis, and pain throughout the decreased range of motion of the back.  Range of motion of the back testing showed flexion to 45 degrees, extension to 5 degrees, right and left lateral flexion to 20 degrees, right and left rotation to 25 degrees with fatigue, weakness, lack of endurance and incoordination.  Pain had the major functional impact.  There was IVDS with chronic and permanent nerve root involvement because of decreased sensation on the right lower leg, front aspect and lateral aspect, and the right dorsal foot without motor weakness.  There was no bowel, bladder, or erectile dysfunction.  The diagnoses included degenerative disc disease L4-5.

On VA examination in April 2007, the Veteran's complaints included constant low back pain which he rated as 5-6/10 with flare-ups to 10/10.  He described his pain as dull to sharp pain which was aggravated by prolonged walking, sitting, standing, cold weather, and any lifting.  On a good day, the Veteran stated that he could walk about 30 minutes before experiencing increased low back pain and muscle spasms which required him to sit down.  Physical examination of the back showed no deformity and mild paraspinal tenderness.  Range of motion testing of the back showed flexion to 45 degrees, extension to 10 degrees, lateral flexion to 25 degrees in each direction, and lateral rotation to 15 degrees in each direction.  The Veteran experienced increased pain on movement and repetitive range of motion testing caused more pain but no additional limitation of motion.  The Veteran also experienced weakness, fatigue, and lack of endurance, although pain was the major limiting factor.  X-rays of the lumbosacral spine showed mild degenerative spurring from L3 to S1 with more advanced degenerative changes of the facets from the mid to lower lumbar levels, no evidence of acute fracture or dislocation, and minimal vascular calcifications.  The VA examiner concluded that the Veteran's main functional limitation was from his low back pain.

The Board acknowledges the Veteran's continuing complaints of low back pain.  The competent evidence shows, however, that his service-connected lumbosacral spine disability is manifested by, at worst, severe limitation of motion with forward flexion limited to 30 degrees (as seen on VA examination in May 2004).  It appears that the Veteran's range of motion in his lumbosacral spine improved on subsequent VA examinations in April 2005 and in April 2007 as flexion was limited only to 45 degrees at both of these examinations.  Further, although IVDS was noted on VA examination in April 2005, the Veteran specifically denied any incapacitating episodes of low back pain or any physician-prescribed bed rest at this examination.  Thus, a higher initial rating would not result if the Veteran's service-connected lumbosacral spine disability was evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243 (2010).  The Board notes that unfavorable ankylosis of the thoracolumbar spine or the entire spine is required for a disability rating greater than 40 percent under the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5242 (2010).  No lumbosacral spine ankylosis has been found on repeated VA examinations conducted during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence which demonstrates his entitlement to an initial rating greater than 40 percent for a service-connected lumbosacral spine disability based on orthopedic symptoms.  

Given that a January 2005 VA treatment record and an April 2005 VA examination report reveal right lower extremity neuropathy and intervertebral disc syndrome with chronic and permanent nerve root involvement manifested by decreased sensation without motor weakness, the Board finds that a separate 10 percent rating is warranted for mild paralysis of the sciatic nerve under Diagnostic Code 8520, effective January 20, 2005, the date these symptoms were first shown by the evidence.

The next higher, 20 percent, rating under Diagnostic Code 8520 pertains to moderate incomplete paralysis; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating. With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a.

When the involvement is only sensory, as here, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

Given that the competent medical evidence shows that the Veteran's neurological impairment is wholly sensory and does not involve motor weakness nor is  characterized by foot drop, weakness, significant sensory loss, or significant loss of reflexes, a rating in excess of 10 percent under Diagnostic Code 8520 is not warranted.

Higher Initial Rating for Left Knee Arthritis

The Board also finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for left knee arthritis.  

The post-service medical evidence shows that, on VA examination in May 2004, the Veteran complained that, in the previous 2 years, his increased right knee pain had caused him to bear weight on the left lower extremity and resulted in left knee pain.  He described his left knee pain as intermittent with weekly flare-ups which lasted from hours to days at a time.  He was unable to run or do prolonged walking due to his left knee pain.  Physical examination of the left knee showed tenderness over the anterior aspect but no swelling, crepitus, or ankylosis.  Range of motion testing of the left knee showed flexion to 120 degrees and extension to 0 degrees.  Range of motion also was limited because of pain at extreme ranges of motion but was not limited additionally by fatigue, weakness, lack of endurance, or incoordination.  X-rays of the left knee showed osteoarthritic changes involving the tibiofemoral joint with narrowing of the medial compartment.  The VA examiner opined that the Veteran's left knee arthritis was more likely than not related to his service-connected right knee disability.  His rationale was that, after the Veteran's in-service right knee injury and post-service right knee arthroscopic surgery, he had been bearing weight with his left lower extremity which led to left knee pain.  The diagnoses included left knee arthritis.

On VA examination in April 2005, the Veteran's complaints included constant left knee pain with any movement, especially with prolonged walking or climbing stairs.  Physical examination of the left knee showed crepitation with slight recurrent subluxation without lock pain, joint effusion, or ankylosis.  Range of motion testing of the left knee was normal with flexion to 140 degrees and extension to 0 degrees and pain at the end of range of motion testing.  The Veteran experienced pain, fatigue, weakness, lack of endurance, and incoordination with pain having the major functional impact.  The diagnoses included left knee osteoarthritis secondary to right knee disability.

On VA examination in April 2007, the Veteran's complaints included increased left knee pain.  He rated his pain as mild with flare-ups to 5/10 on a pain scale (with 10/10 being the worst pain).  He denied any left knee weakness, giving way, locking, dislocation, or subluxation.  There were no signs of inflammation during flare-ups and no constitutional symptoms of arthritis.  Physical examination of the left knee showed no brace, swelling, tenderness, crepitus, or deformity.  Range of motion testing of the left knee showed flexion to 100 degrees and extension to 0 degrees.  Repetitive range of motion testing caused more pain, weakness, fatigue, and lack of endurance.  X-rays of the left knee showed chondrocalcinosis suggestive of calcium pyrophosphate deposition disease, medial compartment narrowing with minimal spurring, and minimal posterior patellar spurring.  

On VA examination in January 2008, no relevant complaints were noted.  Physical examination of the left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There also was no locking pain, genu recurvatum, or crepitus in the left knee.  Range of motion testing of the left knee was normal with flexion to 140 degrees and extension to 0 degrees.  Left knee joint function was not limited additionally by any of the DeLuca criteria.  The Veteran's left knee ligaments all were within normal limits.

On VA examination in October 2009, no relevant complaints were noted.  Physical examination of the left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no genu recurvatum, locking pain, or ankylosis in the left knee.  Range of motion testing of the left knee was normal.  Left knee joint function was not limited additionally by any of the DeLuca criteria.  The Veteran's left knee ligaments all were within normal limits.

The Veteran's left knee arthritis is rated 10 percent disabling under Diagnostic Code 5260 for limitation of flexion.  The next higher, 20 percent rating, requires limitation of flexion to 30 degrees.  The competent evidence shows, however, that the Veteran's left knee flexion was limited to 100 degrees at worst (as seen on VA examination in April 2007).  Otherwise, his left knee range of motion was normal with flexion to 140 degrees and extension to 0 degrees on VA examinations in January 2008 and in October 2009 with pain only on extremes of motion.  Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent for service-connected left knee arthritis are not met.  Id.

The Board recognizes that the Veteran continues to complain of left knee pain.  However, 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  This is so because the 2008 and 2009 VA examiners specifically concluded that there was no additional limitation of function due to the DeLuca criteria.  Further the 2004 examiner found pain only at extreme ranges of motion and that range of motion was not additionally limited by fatigue, weakness, lack of endurance, or coordination.  These findings reveal that the preponderance of the evidence is against a finding that a higher rating is warranted under DeLuca despite the Veteran's reports of pain and limitation of function and the more significant findings of limitation of function during the 2005 and 2007 examination reports.  The current 10 percent rating takes into consideration the Veteran's complaints of pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  See DeLuca, 8 Vet. App. at 204-07.

The Veteran also is not entitled to a separate compensable rating for limitation of extension of the left knee.  The Veteran already is in receipt of a separate 10 percent rating for service-connected recurrent subluxation of the left knee (as discussed above).  To qualify for a separate compensable rating for limitation of extension of the left knee, the Veteran's left knee extension must be limited to 5 degrees or more, which is not shown by the evidence of record.  See 38 C.F.R. §§ 4.71a, DCs 5261 (2010).   Thus, the Board finds that the criteria for a separate compensable rating for limitation of extension of the left knee are not met.  

Extraschedular Ratings

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected bilateral knee disabilities and/or service-connected lumbosacral spine disability.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected bilateral knee disabilities and for his service-connected lumbosacral spine disability are not inadequate in this case.  This is so because the Veteran's complaints of pain and limitation of function are addressed in the rating criteria discussed above.  Additionally, the diagnostic criteria adequately address the severity and symptomatology of these service-connected disabilities described in the VA examination reports.  This is especially true because the 40 percent rating currently assigned for the Veteran's lumbosacral spine disability contemplates severe disability.  Given that the diagnostic criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities, an exceptional or unusual disability picture is not found in this appeal and the 38 C.F.R. § 3.321(b) inquiry ends.  

There also is no indication that the Veteran has been hospitalized for treatment of his service-connected lumbosacral spine and bilateral knee disabilities at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date Claim

The Veteran claims entitlement to an earlier effective date for service connection for recurrent subluxation of the left knee and a 10 percent evaluation.  Generally, the effective date of an award based on an original claim, or a claim reopened after final allowance, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).

An appeal to the Board "consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal." 38 C.F.R. § 20.200.  The failure to perfect an appeal on a timely basis renders the rating decision final.  38 U.S.C.A. § 7105(c).

The Veteran does not assert, and the preponderance of the evidence is against a finding that the Veteran initiated or perfected an appeal with respect to the April 2005 rating decision that granted service connection for recurrent subluxation of the left knee and assigned a 10 percent disability rating.

In July 2007, the Veteran requested for the first time that he be awarded an earlier effective date for the 10 percent rating for recurrent subluxation of the left knee.

In light of the above finding, the April 2005 rating decision is final.  The Veteran did not appeal the April 2005 rating decision that granted service connection and assigned an effective date of July 6, 2004, for recurrent subluxation of the left knee.  

VA received the Veteran's (current) claim for an earlier effective date in July 2007.  In light of the facts set forth above, the July 2007 application is, in effect, a "freestanding" claim of entitlement to an earlier effective date.  As found above, the April 2005 rating decision is final. 38 U.S.C.A. § 7105.  The finality of that decision can only be overcome by a request for a revision based on clear and unmistakable error (CUE).  In light of the fact the Veteran has not asserted a claim of CUE, his challenge to the effective date of the grant of service connection and a 10 percent evaluation is barred.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (free-standing claim for earlier effective dates vitiates the rule of finality).

In Rudd the United States Court of Appeals for Veterans Claims held that the proper disposition of a free-standing claim for an earlier effective date claim is dismissal.  Id. at 300.  The Board is authorized to dismiss any appeal that fails to allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302. Accordingly, the appeal of these issues is dismissed.


ORDER

Entitlement to service connection for a neck disability is denied.
	
Entitlement to service connection for a left ankle disability is denied.

Entitlement to an initial rating greater than 40 percent for orthopedic manifestations of a lumbosacral spine disability is denied.

Entitlement to a separate 10 percent rating for decreased sensation of the right lower extremity along the L4-5 dermatomes is granted, effective January 20, 2005.

Entitlement to an initial rating greater than 10 percent for left knee arthritis is denied.

Entitlement to a disability rating greater than 10 percent for right knee arthritis based upon limitation of flexion is denied.

Entitlement to a disability rating greater than 10 percent for recurrent subluxation of the left knee is denied.

The appeal of the issue of an earlier effective date for grant of service connection and assignment of a 10 percent rating for recurrent subluxation of the left knee is dismissed.


REMAND

As noted in the Introduction, the Veteran has contended that he is unemployable by reason of his service-connected bilateral knee and low back disabilities.  The Board observes in this regard that the Veteran specifically reported on VA examination in May 2004 that he stopped working in August 2003 because of his knee and back pain.  The Veteran has not been advised of the requirements for substantiating a TDIU claim.  Nor has he been provided with a VA examination which addresses the impact of his service-connected disabilities on his employability.  The Veteran currently meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2010).  Given the Veteran's contentions, and in light of Rice, the Board finds that, on remand, the RO should conduct additional development and then adjudicate his TDIU claim.

Correspondence from the Veteran received in September 2010 expresses disagreement with the effective date and the 30 percent rating assigned for limitation of extension of the right knee associated with arthritis in a February 2010 statement of the case and related rating action.  This September 2010 correspondence is reasonably interpreted as a (timely) notice of disagreement (NOD).  The RO has not issued a statement of the case (SOC) in response to the NOD (the case was transferred to the Board for adjudication in October 2010), and the Board is therefore required to remand the matters for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These matters are not before the Board at this time, and will only be before the Board if the Veteran timely files a Substantive Appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice to the Veteran and his representative on the issue of entitlement to TDIU.  A copy of the notice letter should be included in the claims file.

2.  Then, schedule the Veteran for appropriate examination(s) to determine the effects of his service-connected disabilities (lumbosacral spine disability, right knee disability, and left knee disability) on his ability to obtain and maintain employment.  The claims file must be provided to the examiner(s) for review.  The examiner(s) should obtain a complete occupational history from the Veteran, if possible.  Based on the results of the Veteran's physical examination and a review of the claims files, the examiner(s) is asked to opine whether the Veteran's service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  A complete rationale must be provided for any opinion expressed.

3.  Issue an SOC as to the determination regarding the 30 percent rating and the effective date of October 17, 2009, assigned for limitation of extension of the right knee due to arthritis.  He should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If a higher rating and/or an earlier effective date remain(s) denied, and the Veteran timely perfects an appeal, the case should be returned to the Board.

4.  Lastly, readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


